Citation Nr: 1610553	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida that denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for right ear hearing loss.

In June 2015, the Veteran testified in front of the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.  

The issue of entitlement to service connection for right ear hearing loss has been raised by the record during the June 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for right ear hearing loss which he argues is a result of multiple failed right ear surgeries.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

As noted, the Veteran is arguing he is entitled to compensation from disability resulting from multiple surgeries to the right ear by the VA.  The evidence of record is unclear as to how many surgeries and when the surgeries occurred.

The July 2010 VA examination notes three surgeries in 1987, 2005 and 2007.  An August 2010 addendum notes multiple surgeries with one in 1998.

A review of the VA outpatient treatment records on file reveal right ear surgeries in June 1977 (tympanoplasty), June 1994, February 1999 (stapendectomy), and January 1998 (surgical revision ossicular chain).  There are no records of any surgeries in 2005 and/or 2007.  Moreover, none of the VA outpatient treatment records contain records from the pre-operative days which discuss the surgery, its benefits and risks, or any consents signed.  Therefore, it appears that there may be outstanding treatment records which need to be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and request that he identify the right ear surgeries which are the subject of his current claim.  For all identified surgeries, the Veteran should be asked to provide the dates and locations of the surgery(ies).  



2. After the above development has been completed, request all identified records not already on file.  Specifically, for each identified surgery, to include those for which the records are on file, all pre-operative records should be requested and obtained, to include any pre surgery treatment records where the surgery was discussed and any and all consent forms signed prior to the surgery.  All efforts to obtain the identified records should be clearly documented in the claim file. 

3. Conduct any additional development deemed necessary after the requested development has been completed.  

4. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




